Supreme Court of Florida
                            ____________

                           No. SC21-1174
                            ____________

       IN RE: AMENDMENTS TO FLORIDA FAMILY LAW RULES
              OF PROCEDURE—FORM 12.902(e).

                         January 13, 2022

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to Florida Family Law Rule of Procedure Form

12.902(e) (Child Support Guidelines Worksheet). See Fla. R. Gen.

Prac. & Jud. Admin. 2.140(b)(1). We have jurisdiction. See art. V, §

2(a), Fla. Const.

     The Florida Bar’s Family Law Rules Committee (Committee)

filed a report proposing amendments to form 12.902(e). The

Committee and the Board of Governors of The Florida Bar approved

the proposed amendments. The Committee published its proposal

for comment prior to filing it with the Court and received one

comment in support of the proposed amendments. After the

Committee filed its report, the Court published the proposal for
comment. One comment was received in support of the proposed

amendments, and the Committee filed a response.

     Having considered the proposed amendments, the comment,

and the Committee’s response, the Court hereby amends Florida

Family Law Rule of Procedure Form 12.902(e) (Child Support

Guidelines Worksheet) as proposed by the Committee, with a minor

modification.

     First, a sentence is added to the instructions for form

12.902(e) providing that if the parties’ combined monthly net

income is not listed on the Child Support Guidelines Chart, child

support is to be calculated as provided by law. However, we modify

the sentence to specifically reference section 61.30(6), Florida

Statutes (Child support guidelines; retroactive child support), which

explains how to calculate the child support amount if the obligor

parent’s net income is less than the amount in the guidelines

schedule or if the parties’ combined monthly net income is greater

than the amount in the guidelines schedule.

     Additionally, throughout the form’s instructions, references to

the Rules of Judicial Administration are amended to reflect the

updated name, the Rules of General Practice and Judicial
                                 -2-
Administration. See In re Amends. to Fla. Rules of Jud. Admin.—

2020 Regular-Cycle Report, 310 So. 3d 374 (Fla. 2021).

     Accordingly, Form 12.902(e) is hereby amended as set forth in

the appendix to this opinion. The form is fully engrossed and ready

for use. The form may also be accessed and downloaded from the

Florida State Courts’ website at

https://www.flcourts.org/Resources-Services/Court-

Improvement/Family-Courts/Family-Law-Self-Help-

Information/Family-Law-Forms. The amendments shall become

effective April 1, 2022, at 12:01 a.m.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Family Law Rules of Procedure

Ashley Elizabeth Taylor, Chair, Family Law Rules Committee,
Tampa, Florida, Joshua E. Doyle, Executive Director, and Mikalla
Andies Davis, Staff Liaison, The Florida Bar, Tallahassee, Florida,

          for Petitioner

Heather L. Apicella, Chair, Family Law Section of The Florida Bar,
Boca Raton, Florida, Kristin R.H. Kirkner, Co-Chair, Rules and
Forms Committee, Family Law Section of The Florida Bar, Tampa,
                                   -3-
Florida, and Jack A. Moring, Co-Chair, Rules and Forms
Committee, Family Law Section of The Florida Bar, Crystal River,
Florida,

     Responding with comments




                               -4-
                                               APPENDIX

     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                         FORM 12.902(e)
           CHILD SUPPORT GUIDELINES WORKSHEET (04/22)

                                   When should this form be used?

You should complete this worksheet if child support is being requested in your case. If you know the
income of the other party, this worksheet should accompany your financial affidavit. If you do not know
the other party’s income, this form must be completed after the other party files his or her financial
affidavit, and serves a copy on you.

This form should be typed or printed in black ink. You should file this document with the clerk of the
circuit court in the county where your case is filed and keep a copy for your records.


                                         What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her attorney. The
copy you are serving to the other party must be either mailed, emailed, or hand-delivered to the opposing
party or his or her attorney on the same day indicated on the certificate of service. If it is mailed, it must
be postmarked on the date indicated in the certificate of service. Service must be in accordance with
Florida Rule of General Practice and Judicial Administration 2.516.


                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions,
pleadings, and documents be filed electronically except in certain circumstances. Self-represented
litigants may file petitions or other pleadings or documents electronically; however, they are not
required to do so. If you choose to file your pleadings or other documents electronically, you must do so
in accordance with Florida Rule of General Practice and Judicial Administration 2.525, and you must
follow the procedures of the judicial circuit in which you file. The rules and procedures should be
carefully read and followed.

               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Florida Rules of General Practice and Judicial Administration. If you elect to participate in
electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or through the
Florida Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial
Administration 2.516. You may find this rule at www.flcourts.org through the link to the Rules of General

Instructions for Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (04/22)
                                                     -5-
Practice and Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial
Administration 2.516.


                              Where can I look for more information?

Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. The words that are in “bold underline” in these instructions are defined there.
For further information, see section 61.30, Florida Statutes.



                                              Special notes. . .

If you want to keep your address confidential because you have been found by a judge to be the victim
of sexual battery, aggravated child abuse, aggravated stalking, harassment, aggravated battery or
domestic violence, do not enter the address, telephone, and fax information at the bottom of this form.
Instead, file Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law
Form 12.980(h).

The chart below contains the guideline amounts that you should use when calculating child support. This
amount is based on the number of children and the combined income of the parents, and it is divided
between the parents in direct proportion to their income or earning capacity. From time to time, some
of the amounts in the child support guidelines chart will change. Be sure you have the most recent version
of the chart before using it.
If the parties’ combined monthly net income is not listed on the below chart, then calculate child support
as provided by law in section 61.30(6), Florida Statutes.
Because the guidelines are based on monthly amounts, it may be necessary to convert some income and
expense figures from other frequencies to monthly. You should do this as follows:

If payment is twice per month              Payment amount            x   2     =       Monthly amount
If payment is every two weeks              Payment amount            x   26    =       Yearly amount due
                                           Yearly amount             ÷   12    =       Monthly amount



Instructions for Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (04/22)
                                                     -6-
If payment is weekly                       Weekly amount             x   52    =      Yearly amount due
                                           Yearly amount             ÷   12    =      Monthly amount

If you or the other parent request that the court award an amount that is different than the guideline
amount, you must also complete and attach a Motion to Deviate from Child Support Guidelines, Florida
Supreme Court Approved Family Law Form 12.943.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (04/22)
                                                     -7-
                             CHILD SUPPORT GUIDELINES CHART
 Combined         One               Two              Three            Four              Five                Six
 Monthly          Child             Children         Children         Children          Children            Children
 Available
 Income

 800.00           190               211              213              216               218                 220
 850.00           202               257              259              262               265                 268
 900.00           213               302              305              309               312                 315
 950.00           224               347              351              355               359                 363
 1000.00          235               365              397              402               406                 410
 1050.00          246               382              443              448               453                 458
 1100.00          258               400              489              495               500                 505
 1150.00          269               417              522              541               547                 553
 1200.00          280               435              544              588               594                 600
 1250.00          290               451              565              634               641                 648
 1300.00          300               467              584              659               688                 695
 1350.00          310               482              603              681               735                 743
 1400.00          320               498              623              702               765                 790
 1450.00          330               513              642              724               789                 838
 1500.00          340               529              662              746               813                 869
 1550.00          350               544              681              768               836                 895
 1600.00          360               560              701              790               860                 920
 1650.00          370               575              720              812               884                 945
 1700.00          380               591              740              833               907                 971
 1750.00          390               606              759              855               931                 996
 1800.00          400               622              779              877               955                 1022
 1850.00          410               638              798              900               979                 1048
 1900.00          421               654              818              923               1004                1074
 1950.00          431               670              839              946               1029                1101
 2000.00          442               686              859              968               1054                1128
 2050.00          452               702              879              991               1079                1154
 2100.00          463               718              899              1014              1104                1181
 2150.00          473               734              919              1037              1129                1207
 2200.00          484               751              940              1060              1154                1234
 2250.00          494               767              960              1082              1179                1261
 2300.00          505               783              980              1105              1204                1287
 2350.00          515               799              1000             1128              1229                1314
 2400.00          526               815              1020             1151              1254                1340
 2450.00          536               831              1041             1174              1279                1367
 2500.00          547               847              1061             1196              1304                1394
 2550.00          557               864              1081             1219              1329                1420
 2600.00          568               880              1101             1242              1354                1447
 2650.00          578               896              1121             1265              1379                1473
 2700.00          588               912              1141             1287              1403                1500
 2750.00          597               927              1160             1308              1426                1524
 2800.00          607               941              1178             1328              1448                1549

Instructions for Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet
(04/22)
                                                  -8-
 Combined         One               Two              Three            Four              Five                Six
 Monthly          Child             Children         Children         Children          Children            Children
 Available
 Income

 2850.00          616               956              1197             1349              1471                1573
 2900.00          626               971              1215             1370              1494                1598
 2950.00          635               986              1234             1391              1517                1622
 3000.00          644               1001             1252             1412              1540                1647
 3050.00          654               1016             1271             1433              1563                1671
 3100.00          663               1031             1289             1453              1586                1695
 3150.00          673               1045             1308             1474              1608                1720
 3200.00          682               1060             1327             1495              1631                1744
 3250.00          691               1075             1345             1516              1654                1769
 3300.00          701               1090             1364             1537              1677                1793
 3350.00          710               1105             1382             1558              1700                1818
 3400.00          720               1120             1401             1579              1723                1842
 3450.00          729               1135             1419             1599              1745                1867
 3500.00          738               1149             1438             1620              1768                1891
 3550.00          748               1164             1456             1641              1791                1915
 3600.00          757               1179             1475             1662              1814                1940
 3650.00          767               1194             1493             1683              1837                1964
 3700.00          776               1208             1503             1702              1857                1987
 3750.00          784               1221             1520             1721              1878                2009
 3800.00          793               1234             1536             1740              1899                2031
 3850.00          802               1248             1553             1759              1920                2053
 3900.00          811               1261             1570             1778              1940                2075
 3950.00          819               1275             1587             1797              1961                2097
 4000.00          828               1288             1603             1816              1982                2119
 4050.00          837               1302             1620             1835              2002                2141
 4100.00          846               1315             1637             1854              2023                2163
 4150.00          854               1329             1654             1873              2044                2185
 4200.00          863               1342             1670             1892              2064                2207
 4250.00          872               1355             1687             1911              2085                2229
 4300.00          881               1369             1704             1930              2106                2251
 4350.00          889               1382             1721             1949              2127                2273
 4400.00          898               1396             1737             1968              2147                2295
 4450.00          907               1409             1754             1987              2168                2317
 4500.00          916               1423             1771             2006              2189                2339
 4550.00          924               1436             1788             2024              2209                2361
 4600.00          933               1450             1804             2043              2230                2384
 4650.00          942               1463             1821             2062              2251                2406
 4700.00          951               1477             1838             2081              2271                2428
 4750.00          959               1490             1855             2100              2292                2450
 4800.00          968               1503             1871             2119              2313                2472
 4850.00          977               1517             1888             2138              2334                2494
 4900.00          986               1530             1905             2157              2354                2516
 4950.00          993               1542             1927             2174              2372                2535

Instructions for Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet
(04/22)
                                                  -9-
 Combined         One               Two              Three            Four              Five                Six
 Monthly          Child             Children         Children         Children          Children            Children
 Available
 Income

 5000.00          1000              1551             1939             2188              2387                2551
 5050.00          1006              1561             1952             2202              2402                2567
 5100.00          1013              1571             1964             2215              2417                2583
 5150.00          1019              1580             1976             2229              2432                2599
 5200.00          1025              1590             1988             2243              2447                2615
 5250.00          1032              1599             2000             2256              2462                2631
 5300.00          1038              1609             2012             2270              2477                2647
 5350.00          1045              1619             2024             2283              2492                2663
 5400.00          1051              1628             2037             2297              2507                2679
 5450.00          1057              1638             2049             2311              2522                2695
 5500.00          1064              1647             2061             2324              2537                2711
 5550.00          1070              1657             2073             2338              2552                2727
 5600.00          1077              1667             2085             2352              2567                2743
 5650.00          1083              1676             2097             2365              2582                2759
 5700.00          1089              1686             2109             2379              2597                2775
 5750.00          1096              1695             2122             2393              2612                2791
 5800.00          1102              1705             2134             2406              2627                2807
 5850.00          1107              1713             2144             2418              2639                2820
 5900.00          1111              1721             2155             2429              2651                2833
 5950.00          1116              1729             2165             2440              2663                2847
 6000.00          1121              1737             2175             2451              2676                2860
 6050.00          1126              1746             2185             2462              2688                2874
 6100.00          1131              1754             2196             2473              2700                2887
 6150.00          1136              1762             2206             2484              2712                2900
 6200.00          1141              1770             2216             2495              2724                2914
 6250.00          1145              1778             2227             2506              2737                2927
 6300.00          1150              1786             2237             2517              2749                2941
 6350.00          1155              1795             2247             2529              2761                2954
 6400.00          1160              1803             2258             2540              2773                2967
 6450.00          1165              1811             2268             2551              2785                2981
 6500.00          1170              1819             2278             2562              2798                2994
 6550.00          1175              1827             2288             2573              2810                3008
 6600.00          1179              1835             2299             2584              2822                3021
 6650.00          1184              1843             2309             2595              2834                3034
 6700.00          1189              1850             2317             2604              2845                3045
 6750.00          1193              1856             2325             2613              2854                3055
 6800.00          1196              1862             2332             2621              2863                3064
 6850.00          1200              1868             2340             2630              2872                3074
 6900.00          1204              1873             2347             2639              2882                3084
 6950.00          1208              1879             2355             2647              2891                3094
 7000.00          1212              1885             2362             2656              2900                3103
 7050.00          1216              1891             2370             2664              2909                3113
 7100.00          1220              1897             2378             2673              2919                3123

Instructions for Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet
(04/22)
                                                 - 10 -
 Combined         One               Two              Three            Four              Five                Six
 Monthly          Child             Children         Children         Children          Children            Children
 Available
 Income

 7150.00          1224              1903             2385             2681              2928                3133
 7200.00          1228              1909             2393             2690              2937                3142
 7250.00          1232              1915             2400             2698              2946                3152
 7300.00          1235              1921             2408             2707              2956                3162
 7350.00          1239              1927             2415             2716              2965                3172
 7400.00          1243              1933             2423             2724              2974                3181
 7450.00          1247              1939             2430             2733              2983                3191
 7500.00          1251              1945             2438             2741              2993                3201
 7550.00          1255              1951             2446             2750              3002                3211
 7600.00          1259              1957             2453             2758              3011                3220
 7650.00          1263              1963             2461             2767              3020                3230
 7700.00          1267              1969             2468             2775              3030                3240
 7750.00          1271              1975             2476             2784              3039                3250
 7800.00          1274              1981             2483             2792              3048                3259
 7850.00          1278              1987             2491             2801              3057                3269
 7900.00          1282              1992             2498             2810              3067                3279
 7950.00          1286              1998             2506             2818              3076                3289
 8000.00          1290              2004             2513             2827              3085                3298
 8050.00          1294              2010             2521             2835              3094                3308
 8100.00          1298              2016             2529             2844              3104                3318
 8150.00          1302              2022             2536             2852              3113                3328
 8200.00          1306              2028             2544             2861              3122                3337
 8250.00          1310              2034             2551             2869              3131                3347
 8300.00          1313              2040             2559             2878              3141                3357
 8350.00          1317              2046             2566             2887              3150                3367
 8400.00          1321              2052             2574             2895              3159                3376
 8450.00          1325              2058             2581             2904              3168                3386
 8500.00          1329              2064             2589             2912              3178                3396
 8550.00          1333              2070             2597             2921              3187                3406
 8600.00          1337              2076             2604             2929              3196                3415
 8650.00          1341              2082             2612             2938              3205                3425
 8700.00          1345              2088             2619             2946              3215                3435
 8750.00          1349              2094             2627             2955              3224                3445
 8800.00          1352              2100             2634             2963              3233                3454
 8850.00          1356              2106             2642             2972              3242                3464
 8900.00          1360              2111             2649             2981              3252                3474
 8950.00          1364              2117             2657             2989              3261                3484
 9000.00          1368              2123             2664             2998              3270                3493
 9050.00          1372              2129             2672             3006              3279                3503
 9100.00          1376              2135             2680             3015              3289                3513
 9150.00          1380              2141             2687             3023              3298                3523
 9200.00          1384              2147             2695             3032              3307                3532
 9250.00          1388              2153             2702             3040              3316                3542

Instructions for Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet
(04/22)
                                                 - 11 -
 Combined         One               Two              Three            Four              Five                Six
 Monthly          Child             Children         Children         Children          Children            Children
 Available
 Income

 9300.00          1391              2159             2710             3049              3326                3552
 9350.00          1395              2165             2717             3058              3335                3562
 9400.00          1399              2171             2725             3066              3344                3571
 9450.00          1403              2177             2732             3075              3353                3581
 9500.00          1407              2183             2740             3083              3363                3591
 9550.00          1411              2189             2748             3092              3372                3601
 9600.00          1415              2195             2755             3100              3381                3610
 9650.00          1419              2201             2763             3109              3390                3620
 9700.00          1422              2206             2767             3115              3396                3628
 9750.00          1425              2210             2772             3121              3402                3634
 9800.00          1427              2213             2776             3126              3408                3641
 9850.00          1430              2217             2781             3132              3414                3647
 9900.00          1432              2221             2786             3137              3420                3653
 9950.00          1435              2225             2791             3143              3426                3659
 10000.00         1437              2228             2795             3148              3432                3666




Instructions for Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet
(04/22)
                                                 - 12 -
           IN THE CIRCUIT COURT OF THE                              JUDICIAL CIRCUIT,
                   IN AND FOR                                 COUNTY, FLORIDA

                                                           Case No.:
                                                           Division:
                                             ,
                               Petitioner,
                  and

                                        ,
                             Respondent.



    NOTICE OF FILING CHILD SUPPORT GUIDELINES WORKSHEET
PLEASE TAKE NOTICE, that {name}                                        _______, is filing his/her Child

Support Guidelines Worksheet attached and labeled Exhibit 1.



                                    CERTIFICATE OF SERVICE

I certify that a copy of this Notice of Filing with the Child Support Guidelines Worksheet was
[check all used]: ( ) e-mailed ( ) mailed ( ) faxed ( ) hand delivered to the person(s) listed
below on {date}                    __________.

Other party or his/her attorney:
Name: _____________________________
Address: ____________________________
City, State, Zip: _______________________
Telephone Number: ___________________
Fax Number: _________________________
E-mail Address(es): ____________________



                                                    Signature of Party or his/her Attorney
                                                    Printed Name: _________________________
                                                    Address: ______________________________
                                                    City, State, Zip: _________________________
                                                    Telephone Number: _____________________
                                                    Fax Number: ___________________________
                                                    E-mail Address(es): ______________________
                                                    Florida Bar Number: _____________________




Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (04/22)


                                                 - 13 -
                                     CHILD SUPPORT GUIDELINES WORKSHEET

                                                          A. PETITIONER      B. RESPONDENT         TOTAL

          1. Present Net Monthly Income
             Enter the amount from line 27,
             Section I of Florida Family Law
             Rules of Procedure Form
             12.902(b) or (c), Financial
             Affidavit.


          2.    Basic Monthly Obligation
                There is (are) {number}_____
                minor child(ren) common to the
                parties. Using the total amount
               from line 1, enter the appropriate
               amount from the child support
                guidelines chart.

          3. Percent of Financial Responsibility                        %                    %
             Divide the amount on line 1A by
             the total amount on line 1 to get
             Petitioner’s percentage of
             financial responsibility. Enter
              answer on line 3A. Divide the
              amount on line 1B by the total
              amount on line 1 to get
             Respondent’s percentage
             of financial responsibility. Enter
             answer on line 3B.

           4. Share of Basic Monthly Obligation
              Multiply the number on line 2 by
              the percentage on line 3A to get
              Petitioner’s share of basic
              obligation. Enter answer on line
             4A. Multiply the number on line 2
             by the percentage on line 3B to
             Respondent’s share of basic
             obligation.
             Enter answer on line 4B.


                           Additional Support — Health Insurance, Child Care & Other

Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (04/22)



                                                    - 14 -
                                     CHILD SUPPORT GUIDELINES WORKSHEET

                                                          A. PETITIONER      B. RESPONDENT         TOTAL

          5. a. 100% of Monthly Child Care
                Costs
                [Child care costs should not exceed
                the level required to provide quality
                care from a licensed source. See
               section 61.30(7), Florida Statutes,
               for more information.]



              b. Total Monthly Child(ren)’s Health
                 Insurance Cost
                 [This is only amounts actually paid
                 for health insurance on the
                 child(ren).]
              c. Total Monthly Child(ren)’s
                 Noncovered Medical, Dental and
                 Prescription Medication Costs

              d. Total Monthly Child Care & Health
                 Costs
                 [Add lines 5a + 5b +5c.]

           6. Additional Support Payments
               Multiply the number on line 5d by
              the percentage on line 3A to
              determine the Petitioner’s share.
              Enter answer on line 6A. Multiply the
              number on line 5d by the percentage
              on line 3B to determine the
              Respondent’s share.

              Enter answer on line 6B.

                                           Statutory Adjustments/Credits

           7. a. Monthly child care payments
                actually made.

              b. Monthly health insurance
                 payments actually made.




Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (04/22)



                                                   - 15 -
                                     CHILD SUPPORT GUIDELINES WORKSHEET

                                                          A. PETITIONER      B. RESPONDENT         TOTAL
              c. Other payments/credits actually
                 made for any noncovered
                 medical, dental and prescription
                 medication expenses of the
                 child(ren) not ordered to be
                 separately paid on a percentage
                 basis. (See section 61.30 (8),
                 Florida Statutes.)

           8. Total Support Payments actually made
              (Add 7a though 7c.)

           9. MINIMUM CHILD SUPPORT
             OBLIGATION FOR EACH PARENT
              [Line 4 plus line 6; minus line 8.]

             Substantial Time-Sharing (GROSS UP METHOD) If each parent exercises time-sharing at
           least 20 percent of the overnights in the year (73 overnights in the year), complete Nos. 10
                                                   through 21.
          10. Basic Monthly Obligation x 150%

              [Multiply line 2 by 1.5]

          11. Increased Basic Obligation for each
             parent. Multiply the number on line
             10 by the percentage on line 3A to
             determine the Petitioner’s share.
             Enter answer on line 11A. Multiply
             the number on line 10 by the
            percentage on line 3B to
             determine the Respondent’s share.
             Enter answer on line 11B.




Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (04/22)



                                                    - 16 -
                                     CHILD SUPPORT GUIDELINES WORKSHEET

                                                          A. PETITIONER      B. RESPONDENT         TOTAL
          12. Percentage of overnight stays with
                                                                        %                    %
              each parent. The child(ren) spend(s)
             ____overnight stays with the
            Petitioner each year. Using the
            number on the above line, multiply it
            by 100 and divide by 365. Enter this
            number on line 12A. The child(ren)
            spend(s) _____ overnight stays with
            the Respondent each year. Using the
            number on the above line, multiply it
            by 100 and divide by 365.
            Enter this number on line 12B.
          13. Parent’s support multiplied by other
              Parent’s percentage of overnights.
              [Multiply line 11A by line 12B. Enter
              this number in 13A. Multiply line 11B
              by line 12A. Enter this number in
              13B.]
                            Additional Support — Health Insurance, Child Care & Other
           14. a. Total Monthly Child Care Costs
                  [Child care costs should not
                  exceed the level required to
                  provide quality care from a
                  licensed source. See section
                  61.30(7), Florida Statutes, for
                  more information.]
              b. Total Monthly Child(ren)’s Health
                 Insurance Cost. [This is only
                 amounts actually paid for
                 health insurance on the
                 child(ren).]

              c. Total Monthly Child(ren)’s
                 Noncovered Medical, Dental and
                 Prescription Medication Costs.
              d. Total Monthly Child Care & Health
                 Costs [Add lines 14a + 14b + 14c.]




Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (04/22)



                                                   - 17 -
                                     CHILD SUPPORT GUIDELINES WORKSHEET

                                                          A. PETITIONER      B. RESPONDENT         TOTAL
           15. Additional Support Payments.
               Multiply the number on line 14d by
               the percentage on line 3A to
               determine the Petitioner’s share.
               Enter answer on line 15A. Multiply
               the number on line 14d by the
               percentage on line 3B to determine
               the Respondent’s share. Enter
               answer on line 15B.

                                       Statutory Adjustments/Credits
           16. a. Monthly child care payments
                  actually made.
                b.   Monthly health insurance
                    payments actually made.
                c. Other payments/credits
                    actually made for any
                    noncovered medical, dental and
                    prescription medication
                    expenses of the child(ren) not
                    ordered to be separately paid
                    on a percentage basis. [See
                    section 61.30(8), Florida
                    Statutes.]
          17. Total Support Payments actually
               made [Add 16a though 16c.]

          18. Total Additional Support Transfer
              Amount [Line 15 minus line 17;
              enter any negative number as
              zero.]
          19. Total Child Support Owed from
               Petitioner to Respondent [Add line
              13A plus 18A.]
          20. Total Child Support Owed from
              Respondent to Petitioner. [Add line
              13B plus line 18B.]




Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (04/22)



                                                   - 18 -
                                     CHILD SUPPORT GUIDELINES WORKSHEET

                                                          A. PETITIONER      B. RESPONDENT         TOTAL
          21. Presumptive Child Support to Be
          Paid. [Comparing lines 19 and 20,               $
          Subtract the smaller amount owed from
          the larger amount owed and enter the
          result in the column for the parent that
          owes the larger amount of support.]
                       ]

ADJUSTMENTS TO GUIDELINES AMOUNT. If you or the other parent is requesting the Court to award a
child support amount that is more or less than the child support guidelines, you must complete and file
Motion to Deviate from Child Support Guidelines, Florida Supreme Court Approved Family Law Form
12.943.


[check one only]
   a. ____ Deviation from the guidelines amount is requested. The Motion to Deviate from Child
       Support Guidelines, Florida Supreme Court Approved Family Law Form 12.943, is attached.
   b. ____ Deviation from the guidelines amount is NOT requested. The Motion to Deviate from Child
       Support Guidelines, Florida Supreme Court Approved Family Law Form 12.943, is not attached.


IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the: {choose only one} ____ Petitioner ____ Respondent
This form was completed with the assistance of:
{name of individual}                                                                                 ,
{name of business} ____________________________________________________________,
{address} ____________________________________________________________________,
{city} __________________, {state} ____, {zip code} ______, {telephone number} _________




Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet (04/22)



                                                   - 19 -